Exhibit 10.2

LOGO [g35410ex10_2pg001a.jpg]

PARKER-HANNIFIN CORPORATION

Claw-back Policy

NOW, THEREFORE, BE IT RESOLVED, that the Corporation hereby adopts a claw-back
policy on the following terms and conditions, effective with respect to annual
incentives or other performance-based compensation granted or paid on or after
July 1, 2009:

Each Officer shall repay or forfeit, to the fullest extent provided by law, any
annual incentive or other performance-based compensation, including RONA, Target
Incentive, and LTIP bonus payments received by him or her if:

 

  •  

the payment, grant or vesting of such compensation was based on the achievement
of financial results that were subsequently the subject of a restatement of the
Corporation’s financial statements filed with the Securities and Exchange
Commission,

 

  •  

the Board determines in its sole discretion, exercised in good faith, that the
Corporate Officer engaged in fraud or misconduct that caused or contributed to
the need for the restatement,

 

  •  

the amount of the compensation that would have been received by the Corporate
Officer had the financial results been properly reported would have been lower
than the amount actually received, and

 

  •  

the Board determines in its sole discretion that it is in the best interests of
the Corporation and its stockholders for the Corporate Officer to repay or
forfeit all or any portion of the compensation.

The Board, acting solely by the independent Directors as identified under the
applicable exchange listing standards, shall have full and final authority to
make all determinations under this policy, including without limitation whether
the policy applies and if so, the amount of compensation to be repaid or
forfeited by the Corporate Officer. All determinations and decisions made by the
Board pursuant to the provisions of this policy shall be final, conclusive and
binding on all persons, including the Corporation, its affiliates, its
stockholders and employees.

From and after July 1, 2009, each award agreement or other document setting
forth the terms and conditions of any annual incentive or other
performance-based award granted to a Corporate Officer shall include a provision
incorporating the requirements of this policy. The remedy specified in this
policy shall not be exclusive and shall be in addition to every other right or
remedy at law or in equity that may be available to the Corporation.

LOGO [g35410ex10_2pg001b.jpg]